76 F.3d 376
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael WOODS, Defendant-Appellant.
No. 95-7102.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 1, 1996.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.   Frederick P. Stamp, Jr., Chief District Judge.  (CR-93-46, CA-94-170-2)
Michael Woods, Appellant Pro Se.  Samuel Gerald Nazzaro, Jr., Assistant United States Attorney, Wheeling, WV, for Appellee.
N.D.W.Va.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988) motion.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.   With regard to the alleged sentencing errors, we find that Appellant may not assert those nonconstitutional errors in a collateral proceeding because he did not raise them on direct appeal.  See Stone v. Powell, 428 U.S. 465, 477 n. 10 (1976).   Accordingly, we affirm the denial of relief of Appellant's sentencing claims on that basis.   With regard to Appellant's remaining claims, we affirm on the reasoning of the district court.   United States v. Woods, Nos.  CR-93-46;  CA-94-170-2 (N.D.W. Va.  June 29, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.